Citation Nr: 1043837	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-49 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 2000 to January 2003. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which in part, denied the Veteran's service-connection claims for 
a bilateral hearing loss disability and for a back condition.  
The Veteran disagreed with these decisions and perfected an 
appeal as to both issues.

Issue not on appeal

The RO also denied the Veteran's service-connection claim for 
tinnitus in the above-referenced July 2008 rating decision.  The 
Veteran initiated an appeal as to that issue.  During the 
pendency of the appeal, the RO granted the Veteran's tinnitus 
claim.  See the RO's November 2009 rating decision.  Therefore, 
that matter has been resolved and is not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection]. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for a 
bilateral hearing loss disability and for a back condition.  On 
his substantive appeal [VA Form 9], the Veteran specifically 
requested a Central Office hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C.  The Veteran has since contacted the 
Board and requested that he be scheduled instead for a Travel 
Board hearing at his local VA RO in Houston, Texas.  See the 
Veteran's June 23, 2010 letter to the Board.  The Veteran has not 
yet been afforded such a hearing.  

Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a BVA 
Travel Board hearing at the RO in Houston, 
Texas.  The Veteran should be notified of 
the date, time and place of such a hearing 
by letter mailed to his current address of 
record, with a copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


